Citation Nr: 0218534	
Decision Date: 12/19/02    Archive Date: 12/24/02

DOCKET NO.  00-00 217A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted 
to reopen the claim for service connection for 
schizophrenia.

 2.  Whether new and material evidence has been submitted 
to reopen the claim for service connection for post-
traumatic stress disorder.

(The issues of whether the grant of service connection is 
warranted for PTSD and whether the appellant is entitleed 
to a permanent and total disability rating for pension 
purposes will be the subjects of a later decision.)  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty with the United States 
Marine Corps from August 21, 1964 to November 12, 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of September 1998 
from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  That decision determined 
that new and material evidence had not been submitted to 
reopen the claims for service connection for PTSD and for 
schizophrenia, and denied a permanent and total rating for 
pension purposes.  The claimant and his representative 
were notified of those decisions and of their right to 
appeal.  

The Board is undertaking additional development on the 
issues of service connection for PTSD and entitlement to a 
permanent and total rating for pension purposes pursuant 
to 38 C.F.R. § 19.9(a)(2)(2002).  When it is completed, 
the Board will provide notice of the development as 
required by 38 C.F.R. § 20.903 (2002).  After giving the 
notice and reviewing any response to the notice, the Board 
will prepare a separate decision addressing these issues.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeals to reopen have been 
obtained by the RO, and VA's duty of notification to the 
claimant of required information and evidence and of its 
duty to assist him in obtaining all evidence necessary to 
substantiate his claims to reopen have been fully met.

2.  A Board decision of January 16, 1990, denied service 
connection for PTSD and for or a psychosis.  

3.  In July 1994, the claimant undertook to reopen his 
claim for service connection for PTSD and for 
schizophrenia.

4.  The additional evidence submitted to reopen the claim 
for service connection for PTSD includes evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; 
and which, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  

5.  The additional evidence submitted to reopen the claim 
for service connection for schizophrenia includes no 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration; which is neither cumulative 
nor redundant; and which, by itself or in connection with 
evidence previously assembled, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  


CONCLUSIONS OF LAW

1.  New and material evidence having been submitted, the 
claim for service connection for PTSD is reopened.  
38 U.S.C.A. § 5108 (West 1991 & Supp.2002);  38 C.F.R. 
§§ 3.102, 3.156(a) (2002).

2.  New and material evidence not having been submitted, 
the claim for service connection for schizophrenia is not 
reopened.  38 U.S.C.A. § 5108 (West 1991 & Supp.2002);  
38 C.F.R. §§ 3.102, 3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Evidence

The veteran served on active duty with the United States 
Marine Corps from August 21, 1964 to November 12, 1965.  

The veteran's original application for VA disability 
compensation benefits (VA Form 21-526), received at the RO 
in August 1966, sought service connection for bilateral 
chondromalacia.  No mention was made of a psychiatric 
disability or nervous condition.

The veteran's service entrance examination, conducted in 
April 1964, disclosed that his psychiatric examination was 
normal.  His service medical records are silent for 
complaint, treatment, findings or diagnosis of a 
psychiatric disability or nervous condition.  Service 
medical records created while the claimant was enroute to 
Vietnam show that he was seen at sick call for knee 
complaints, and he was placed on light duty for one week.  
The only service medical records created while the 
claimant was in Vietnam are dated in September 1965, and 
show that the claimant was seen for trauma to the knees 
while playing basketball.  No abrasions of the knees were 
noted.  On September 12, 1965, the claimant was evacuated 
to a Navy Hospital in Yokosuka, Japan, and was admitted to 
that facility on September 14, 1965.  A Medical Evaluation 
Board, convened at that facility on October 5, 1965, 
determined that the veteran was unfit for further service 
due to bilateral chondromalacia, which existed prior to 
service entry, without inservice aggravation.  On October 
8, 1965, the veteran acknowledged notice of that 
determination and waived a hearing before a Physical 
Evaluation Board.  On October 13, 1965, the claimant was 
returned by government aircraft to a separation facility 
in the continental United States, and was honorably 
discharged for a physical disability, without severance 
pay, on November 12, 1965.  The claimant's service medical 
records are silent for complaint, treatment, findings or 
diagnosis of a nervous condition or psychiatric 
disability.  

In October 1986, the claimant sought service connection 
for a psychiatric disability, reporting treatment on the 
psychiatric ward at the VAMC, Lake Shore.  By RO letter of 
October 7, 1986, he was asked to provide information 
concerning his period of active service, and information 
about any inservice or postservice treatment for the 
disabilities at issue.  

The veteran's DD Form 214MC shows that his military 
occupational specialty (mos) was Supply Administrative 
Clerk (3041); that he was assigned to Marine Air Group 36, 
1st Marine Air Wing; that he spent a total of 2 months, 12 
days in "foreign or sea service"; and that he did not 
receive the Combat Action Ribbon or other awards or 
decorations for valor.  His service administrative and 
personnel records show that he participated in "a South 
China Sea operation in support of Vietnam" as a member of 
the Headquarters and Maintenance Squadron 36 (H&MS 36), 
Marine Air Group 36, 1st Marine Air Wing, between August 
31, 1965, and September 12, 1965.  Those records further 
show that during that period, the claimant's duty 
assignments were Unit Stock Man, and no others duties or 
assignments were noted in his records.  As noted, the 
records show that claimant was sent to the Navy Hospital 
in Yokosuka, Japan, on September 12, 1965; that he was 
admitted to that facility on September 14, 1965; that a 
Medical Evaluation Board, convened at that facility on 
October 5, 1965, determined that the veteran was unfit for 
further service due to bilateral chondromalacia, which 
existed prior to service entry, without inservice 
aggravation.  On October 8, 1965, the veteran acknowledged 
notice of that determination and waived a hearing before a 
Physical Evaluation Board, and on October 13, 1965, the 
claimant was returned by government aircraft to a 
separation facility in the continental United States, and 
was honorably discharged for a physical disability, 
without severance pay, on November 12, 1965.  

VA outpatient treatment records from the VAMC, Chicago, 
dated from June to September 1986, show that the claimant 
was admitted on transfer from the VAMC, North Chicago, 
with a history of suicidal and homicidal ideation.  A 
history of present illness prepared at that facility in 
August 1986, cited the veteran's history of multiple 
psychiatric hospitalizations, including most recently in 
June 1986, when he was admitted with complaints of feeling 
depressed and hearing voices, and was prescribed Navane.  
He ran out of medication approximately two weeks previous 
to the current admission.  He related a history of recent 
drug use, including snorting cocaine and smoking marijuana 
and PCP, and episodically drinking a pint of liquor a day.  
On his current admission, he reported command 
hallucinations telling him to kill himself and other 
people and having flashbacks from Vietnam.  He stated that 
he was feeling down thinking about his best friend who was 
killed in Vietnam.  Following mental status examination, 
the Axis I diagnosis was disorganized schizophrenia 
exacerbation, rule out major depression, affective 
disorder, polysubstance abuse, and he was admitted.  The 
intake summary showed that the claimant was single, 
unemployed.  Treatment records dated in July 1986 show 
that the claimant complained of flashbacks, auditory 
hallucinations, and suicidal ideation, without intent.  In 
August 1986, he reported that he was feeling better, 
denied current auditory hallucinations, but indicated that 
the "voices" come and go intermittently, without being 
bothersome.  Suicide and assault precautions were 
maintained throughout his hospitalization.  At the time of 
hospital discharge, it was noted that the claimant 
reported symptoms of PTSD, including assertions of 
flashbacks from Vietnam exposure, but denied recent 
nightmares of a recurring nature, while the overall 
picture indicated schizophrenic pathology.  The Axis I 
diagnoses were polysubstance abuse, disorganized 
schizophrenia, rule out PTSD, rule out affective disorder; 
while the Axis II diagnoses were borderline personality; 
narcissistic personality.  

A rating decision of December 1986 denied service 
connection for PTSD and for schizophrenia, and continued 
the prior denial for service connection for bilateral 
chondromalacia.  The veteran was informed of those 
decisions and of his right to appeal by RO letter of 
December 30, 1986.  The veteran filed a Notice of 
Disagreement, and was issued a Statement of the Case 
addressing all issues on February 13, 1987.  His 
Substantive Appeal (VA Form 9), received in March 1987, 
stated that no defects were noted in his service entrance 
examination; that he also suffers from flashbacks of 
Vietnam; that he was a supply clerk in a combat zone; and 
that he had been seen at the VAMC, West Side, mental 
health clinic.  He requested a personal hearing before an 
RO Hearing Officer.

A personal hearing was held in April 1987 before an RO 
Hearing Officer. The veteran testified that he arrived in 
the Republic of Vietnam in May or June 1964; that he 
remained in Vietnam for about a month and a half before 
being sent to a service hospital in Japan because of his 
bilateral knee disabilities; and that he was returned to 
the continental United States for discharge.  He related 
that there was enemy action the whole time he was there; 
that they put down an airstrip in July, and were under 
constant enemy fire; and that he saw two of his best 
friends get killed right before him.  He then testified 
that he was in Vietnam for approximately two months; that 
he has flashbacks of a helicopter crash that occurred; and 
that while in Vietnam, he didn't perform his duties as a 
supply clerk, but was a guard.  He further related that he 
experienced symptoms of PTSD after returning home; that he 
had dreams about his friend who was killed; and that after 
4 years, he went to see a psychologist at the VAMC, 
Lakeside, in about September or October 1985.  He 
testified that he reinjured his knees while in Vietnam 
when he fell into a foxhole in the dark during combat.  A 
transcript of the testimony is of record.

A VA hospital summary from the VAMC, North Chicago, dated 
in June 1986, shows that the veteran was admitted 
overnight with homicidal ideation after being beaten up by 
10-12 guys.  He related that he had a history of cocaine 
and marijuana abuse.  On hospital admission, he was alert, 
oriented and normoactive and his affect was conniving and 
manipulative.  There was no evidence of remorse or guilt, 
no flight of ideas, no homicidal or suicidal thoughts, no 
delusions, and a history of incomplete auditory 
hallucinations, noted to be an unreliable history.  The 
diagnoses were mixed (cocaine and marijuana) substance 
abuse and antisocial personality traits.  

Another VA hospital summary from the VAMC, North Chicago, 
dated in June 1986, shows that the veteran was transferred 
from the VAMC, West Side, for further evaluation of his 
violent behavior, citing his statement that he "had been 
feeling violent" since a "bunch of guys had jumped him" 
and when he caught up with "an individual who stole his 
car."  Following admission, he was not homicidal, 
suicidal, depressed or hyperactive, and his affect was 
within normal limits and appropriate, and he exhibited no 
formal thought disorder.  The diagnosis was antisocial 
personality with sociopathic traits.   

VA outpatient treatment records from the VAMC, West Side, 
dated in June 1986, show that the veteran was seen 
requesting assistance in applying for Social Security 
Administration (SSA) disability benefits, reporting that 
he was enrolled in the mental health clinic, VAMC, North 
Chicago.  Other entries showed that he reported being 
homicidal.  The assessment was antisocial personality; 
malingering; rule out PTSD.

A memo from a physician at the VAMC, West Side, shows that 
the veteran was to be admitted to that facility on June 
23, 1987, for evaluation and observation.  A VA hospital 
summary from the VAMC, West Side, dated in June 1987, 
shows that the veteran was admitted with complaints of 
"getting violent fits", and of using alcohol, cocaine, 
heroin, PCP, and marijuana approximately five times a 
week.   He related that he last worked in 1974 as a clerk, 
and is now living on Public Assistance and money from 
family and friends.  He further related that he was in the 
Marines from August 1964 to December 1965, when he was 
given a medical discharge; and that he served in the 
Republic of Vietnam for approximately four months.  He 
related that he arrived in Vietnam in April or May 1965 on 
the USS PRESTON (LPH-5) with an mos of 3041 (Clerk), but 
stated that he served as a guard at the Chu Lai airstrip, 
where he saw a helicopter crash and had to pick up body 
parts and put them in green body bags.  He further 
asserted that one night during shelling, he ran and 
injured himself by falling into a foxhole; that he saw a 
friend blown apart by a grenade; that after treatment at a 
service hospital in Japan, he was returned to Travis Air 
Force Base in the United States, where he began 
experiencing auditory hallucinations.  He further asserted 
that when he returned from Vietnam, he began seeing, 
hearing and smelling combat-related experiences, including 
hearing the voices of Hanoi Hannah and Saigon Sally; with 
problems sleeping.  He reported that he was attacked in 
1986 by a group of men, varying in number, and that he 
injured several of them with a razor; that he overdosed on 
cocaine on one occasion; that he attacked his father on 
one occasion, and was jailed; that he does not go out now 
for fear of being attacked, but remains at home and stays 
high on Heroin and PCP.  He recalled depression after his 
mother's death; and of two very short hospitalizations 
because of violent behavior.  Mental status evaluation 
showed that he was poorly oriented as to the date, but 
knew where he was; that memory was adequate; that 
calculations were poor; that judgment was fair, while 
insight was poor, and that he was able to abstract 
proverbs well.  Thought processes were within normal 
limits, and he reported auditory hallucinations and seeing 
episodes and smelling gunpowder related to past combat 
experiences.  It was noted that during his 
hospitalization, the claimant's deliberate attempts to 
perform poorly on psychological assessments precluded 
valid IQ testing, but that the overall results showed no 
indications of a thought disorder; that the claimant 
appeared to be extremely needy and dependent on others, 
but exaggerates his helplessness in an attempt to be taken 
care of by others; that he sees himself as helpless and 
childlike, being unable to assume an adult role of self 
responsibility; and that when his needy feelings become 
overwhelming, he has a capacity to either angrily strike 
out at others or to become very sad or depressed.  This 
profile was stated to indicate that his diagnosis was 
factitious disorder and dependent personality disorder 
with antisocial and passive-aggressive features.  It was 
further stated that a diagnosis of PTSD could not be 
supported or ruled out on the basis  of the testing.  The 
attending physician stated that although the information 
provided by the claimant was compatible with a diagnosis 
of PTSD, the reliability of that information was 
uncertain; that his observed behavior while on the ward 
neither proved nor disproved a diagnosis of PTSD, but that 
behavior was not suggestive or presumptive of a diagnosis 
of PTSD; and that the veteran's claimed combat stressors 
were not documented or otherwise proven.  The Axis I 
diagnoses were polysubstance abuse, continuous, involving 
inhaling or nasal insufflation of heroin, cocaine, PCP or 
cannabis, intermittent; while the Axis II diagnosis was 
dependent personality disorder; and the Axis V estimate 
was "very poor." 

A June 1987 letter from Dr. C.S.F., stated that he saw the 
veteran for the Illinois Department of Rehabilitation; 
that that organization had a copy of his report; and that 
he did not keep any records of patients seen for those 
consultations.  

A Supplemental Statement of the Case was provided the 
claimant and his representative in October 1987.  That 
document informed them of the issues addressed, the 
additional evidence considered, the adjudicative actions 
taken, the pertinent law and regulations, the decisions 
reached, and the reasons and bases for those decisions.  

By Board Remand order of May 6, 1988, the issues of 
service connection for an acquired psychiatric disability, 
including claimed PTSD, was returned to the RO for further 
development of the evidence, to include obtaining the 
claimant's complete service personnel and administrative 
records, for verification of the claimant's alleged 
stressors through the U.S. Army and Joint Services 
Environmental Support Group (ESG), and for a VA 
psychiatric examination by a board of two psychiatrists to 
determine the nature and extent of any psychiatric 
disability shown present.  In a separate decision, dated 
in May 1988, the Board denied service connection for a 
bilateral knee disorder.  The claimant and his 
representative were provided copies of both those 
documents.

The claimant's service personnel and administrative 
records show that he completed recruit training at the 
Marine Corps Recruit Depot, San Diego, on November 14, 
1964; that he was then assigned to Co. O, 2nd Battalion, 
at the Marine Corps Base, Camp Pendleton, until January 
10, 1965, when he was assigned as a Unit Stockman with the 
Headquarters and Maintenance Squadron-33 (H&MS-33), 3rd 
Marine Air Wing, Marine Corps Air Station, El Toro; that 
on July 24, 1965, he was assigned to  the H&MS-36, Marine 
Corps Air Field, Santa Ana; that on August 10, 1965, he 
embarked aboard USS PRINCETON (LPH-5), a Landing Ship, 
Helicopter, at Long Beach, California, and that he arrived 
and disembarked at Chu Lai, Republic of Vietnam, on August 
31, 1965; that at all times indicated, he served as a Unit 
Stockman and in no other capacity; that on September 12, 
1965, he was sent to a Navy Hospital, Yokosuka, where he 
was admitted on September 14, 1965; that a Medical Board 
proceeding on October 5, 1965, found him unfit for further 
service due to bilateral chondromalacia; that on October 
13, 1965, he embarked aboard a government aircraft in 
Japan; and that he arrived and disembarked at Travis Air 
Force Base on October 13, 1965.  

A report of VA Social & Industrial Survey, dated in 
November 1988, indicates that that report is incomplete 
because of the claimant's failure to return as scheduled; 
that the information obtained from the claimant was not 
consistent with the information included in his claims 
folder; and that the information provided by the claimant 
was to the effect that he spent 7 months of his 14 months 
in service in the Republic of Vietnam as a perimeter 
guard, despite his mos of Supple Clerk (3041); that while 
in Vietnam, he saw his (named) friend killed by a grenade, 
and had to assist in retrieving parts of his friend's 
body; that he had to jump in a trench during a 
bombardment, hurting his knees; that he was medically 
evacuated to Japan; and that he was tricked into taking a 
medical discharge.  He further related that he worked in 
the family grocery store until 1978; that the store later 
burned down; that he sought treatment at the VAMC, West 
Side, in 1966 for a swollen left elbow and for Agent 
Orange (AO) exposure; that he was treated at the VAMC, 
West Side, in 1986 for PTSD; that he had 5 assault and 
battery charges against him while being treated for PTSD, 
one of which involved assaulting his father; and that he 
was currently being treated with Thorazine and Mellaril.  
The reporting clinician stated that the claimant's memory 
was very inconsistent; that his service personnel records 
show that he departed Long Beach on August 11, 1965, and 
arrived in Vietnam on August 31, 1965; and that he was 
medically evacuated on September 12, 1965.  An addendum to 
that VA Social & Industrial Survey, dated in December 
1988, cited the veteran's statement that following 
service, he went to work for General Electric from 1966 to 
1969; that he was fired because he was considered a danger 
to other employees; that he was bothered by the noise of 
"popping of the wire", which reminded him of combat noise; 
that he then went to work for Chicago Northwestern from 
1960 to 1970, when he was dismissed due to his reaction to 
sounds; that he then helped with the family grocery store 
until the store burned down in 1978; and then attended 
beauty school for one year.  He related that he had been 
arrested frequently because he hears voices and thinks 
that he is involved in a life-threatening situation when 
he is not.  He reported several VA hospital admissions, 
and that he was currently taking Thorazine and Mellaril.  
He further noted that his son, with whom he had a close 
relationship, had been killed in February 1988.  He 
further related that he had been living at his father's 
residence for the past 5 years; that he sleeps most of the 
time and watches television, and that his sleep had been 
further disturbed by the death of his son

In December 1988, the veteran underwent a VA psychiatric 
examination by a board of 2 VA psychiatrists.  The 
examining psychiatrists cited the veteran's marital 
history, his current unemployed status, and his 
subsistence on Public Assistance.   They further noted his 
statements that he enlisted in the Marine Corps in 1964; 
that he underwent recruit training at San Diego; and that 
he was then sent to Vietnam for 6 months of infantry 
combat, with 2 months hospitalization in Japan for a knee 
injury after falling in a foxhole.  He related that he 
used to get flashbacks, and that he had gotten 5 or 6 
jobs, being fired in each case because people were afraid 
of working with him because of his behavior.  His chief 
complaint was that he heard voices telling him to hurt 
other people; that his 22-year-old son was shot and killed 
in February 1988, so that he was afraid to go out; that 
some of his best friends were blown off by grenades in 
service, and that he had to do body details, so that he 
gets nightmares and flashbacks about those events.  He 
related 4 inpatient admissions to the VAMC, Lakeshore; 3 
inpatient admissions at the VAMC, North Chicago; and once 
at the VAMC, West Side, in March 1988.  Mental status 
examination disclosed that he was cooperative and well-
oriented, with poor eye contact; that his judgment was 
normal, his intelligence was average, his affect was 
blunted, and he reported sone despondency with rumination 
about his son's death.  It was further noted that he was 
lost in a dream world, and claimed auditory hallucinations 
and revealed a clear-cut paranoid ideation but no 
delusions.  The diagnosis was chronic paranoid 
schizophrenia with some intermittent alcohol binges and 
some evidence of delayed post-traumatic stress disorder, 
but no clear-cut precipitating event hypersensitivity to 
loud noises or stimuli, and an absence of clear-cut 
description of nightmares and flashbacks.  

A Supplemental Statement of the Case was provided the 
claimant and his representative in March 1989.  That 
document informed them of the issues addressed, the 
additional evidence considered, the adjudicative actions 
taken, the pertinent law and regulations, the decision 
reached, and the reasons and bases for that decision.  

A Board decision of January 16, 1990, denied service 
connection for an acquired psychiatric disorder, claimed 
as PTSD, finding that a psychiatric disorder was not 
manifested during active service; that a psychosis was not 
manifested during the initial postservice year; and that 
the veteran did not have a psychiatric disability, 
including PTSD, which was related to his active service. 
The claimant and his representative were provided copies 
of that decision.

In June 1993, the claimant sought entitlement to VA 
nonservice-connected pension benefits, asserting that he 
had been robbed and beaten with a baseball bat in April 
1993; that he sustained a broken elbow, a broken arm, and 
a broken hip; and that he was treated at Mount Sinai 
Hospital.  The RO requested a medical record release 
authorization (VA form 21-4142) so that it could obtain 
copies of the claimants's treatment records from Mount 
Sinai Hospital, and further asked that he identify the 
disabilities which rendered him permanently and totally 
disabled for pension purposes.  No response was received 
from Mount Sinai Hospital.

A hospital summary and treatment records from the VAMC, 
North Chicago, shows that the veteran was admitted on May 
17, 1993, after being robbed and hit with a baseball bat, 
with loss of consciousness for 15 or 20 minutes.  He was 
found to have a left hip fracture, a left elbow fracture, 
and underwent an open reduction and internal fixation with 
casting of the left arm.  A neurological consultation, 
conducted in May 1993, shows that the veteran was seen for 
evaluation of a cerebral injury and multiple fractures 
affecting the left arm and leg in April 1993.  
Neurological examination revealed no speech disturbances, 
no motor or sensory deficits, and no limitations of 
movements except at the sites of his left arm and leg 
fractures.  The diagnosis was post-traumatic headache, and 
a CT scan of the head was recommended.  A CT scan of the 
head and abdomen was negative.  He underwent 3 weeks 
rehabilitation, and was able to dress himself, transfer 
independently, was able to feed himself and attend to the 
needs of hygiene, and himself, but was not able to dress 
himself or to ambulate.  During hospitalization, good 
healing was shown in the hip and left elbow in 
satisfactory position.  On July 21, 1993, he was 
discharged to a nursing home to be followed by the nursing 
home staff.  His discharge medications did not include any 
psychotropic medications.  The diagnoses at hospital 
discharge were left hip fracture; status post open 
reduction; left olecranon fracture; status post blunt head 
injury; questionable history of PTSD; and history of past 
ethanol abuse. 

A rating decision of November 1993 denied entitlement to a 
permanent and total disability rating for pension 
purposes, including consideration of an extraschedular 
rating.  The claimant and his representative were notified 
of that decision and of their right to appeal by RO letter 
of December 3, 1997.  The claimant filed a Notice of 
Disagreement, and a Statement of the Case was issued in 
August 1993.

In July 1994, the veteran undertook to reopen his claim 
for service connection for PTSD, alleging that he had been 
robbed and beaten with a baseball bat in April 1993; that 
he sustained a broken elbow, a broken arm, and a broken 
hip, necessitating 5 surgeries; that he had spent 1 year 
in the hospital; that he was no longer employable; that 
his injuries had aggravated his PTSD; and that he was 
currently in the VAMC, Hines, where he had been 
hospitalized for severe depression.  

By RO letter of September 23, 1994, the RO notified the 
claimant that he should file his Substantive Appeal if he 
intended to pursue an appeal of the denial of his claim of 
entitlement to a permanent and total disability rating for 
pension purposes

A hospital summary and treatment records from the VAMC, 
North Chicago, dated in March and April 1990, show that 
the claimant was admitted for alcohol detoxification.  He 
was noted to have minimal insight into his problems, and 
manifested a significant degree of manipulative behavior, 
and used significant projection, minimizing and 
intellectualization.  No medications were prescribed at 
hospital discharge.

A hospital summary and treatment records from the VAMC, 
North Chicago, dated from April 1990 to November 1990, 
shows that the claimant was admitted in a homeless and 
unemployed status after completing the alcohol 
rehabilitation program at that same facility; that he had 
a history of polysubstance dependence of at least 25 years 
duration, including alcohol, heroin, opium, cocaine, 
cannabis, methadone, amphetamines and PCP, as well as a 
significant history of antisocial behavior, assault and 
battery, thefts, spousal abuse, carrying a concealed 
weapon, and forcing sex upon a woman.  Physical 
examination disclosed no significant findings.  During 
hospitalization, the claimant frequently was involved in 
noncompliant behavior, and tended to use defense 
mechanisms of intellectualization and minimization.  He 
achieved the goals of employment, housing and maintenance 
of a substance-free lifestyle.  The diagnoses at hospital 
discharge were life circumstance problem - homeless; 
occupational problem - unemployed; polysubstance 
dependence; and upper respiratory infection.  

The RO also obtained duplicate copies of two overnight 
hospitalization summaries of the claimant at the VAMC, 
North Chicago, in June 1986; and a duplicate copy of a 
hospital summary of the claimant from that facility from 
May 1993 to July 1993.

A VA hospital summary and treatment records from the VAMC, 
North Chicago, dated in October and November 1993, shows 
that the veteran was admitted for treatment of an 
infection at the site of his left elbow surgery, and for a 
upper respiratory infection.  The claimant denied any 
current alcohol or drug abuse.  Physical examination on 
admission revealed no significant disabilities, pedal 
pulses were normal, and no edema was seen, and there was 
no limitation of joint mobility.  X-rays revealed a 
possible delayed or nonunion of the left olecranon, with 
degenerative arthritis at multiple sites.  The diagnoses 
at hospital discharge were community acquired pneumonia, 
e. coli; status post left olecranon fracture of the left 
elbow; status post left subtrochanteric fracture non-
union; osteomyelitis of the left olecranon; and Marfan's 
syndrome by metacarpal index.  It was indicated that he 
would be admitted to the VAMC, Hines, for surgery.

A hospital summary and treatment records from the VAMC, 
Hines, dated from June to August 1994, shows that the 
claimant was admitted with a relapsing state of 
depression, and that he reported prior diagnoses of PTSD 
and depression.  Mental status examination on admission 
revealed that he was well-oriented, but depressed, and 
showed no suicidal ideation.  During hospitalization, he 
was treated with Zoloft for depression.  Based upon his 
history of PTSD, he was assessed by the PTSD team and was 
involved in a PTSD program.  At hospital discharge, he was 
given prescriptions for Prozac and for Desyrel.  The Axis 
I diagnosis at hospital discharge was major depression; 
the Axis II diagnosis was passive/dependent personality; 
and the Axis III diagnosis was PTSD.  

In March and April 1995, the claimant was seen at a VA 
medical facility with complaints of depression, psychosis, 
and auditory hallucinations, and stating that he had been 
hospitalized at St. Theresa's Hospital for those symptoms.  
He was noted to be walking, with his left leg in a brace, 
and with the use of a cane.  He was given prescriptions 
for Prozac, for Tranzadone, for Stelazine and for Tylenol, 
and advised to come to the mental health unit.  In 
February 1996, he was found to be doing well on his 
medications, and was referred for a mental health 
consultation, but left before he could be seen.  

In response to an RO stressor development letter, the 
claimant submitted response showing that while in Vietnam, 
his primary duty was Marine Corps Supply (3041), but he 
never worked in his specialty and remained in the field as 
a rifleman for two months continuous until he was injured 
and transported to the hospital; that he was at Chu Lai 
for 2 months, 12 days; that they were under daily attacks, 
and that the base camp was hit, but not his barracks; that 
they were routinely attacked by snipers; that they were 
detailed to load bodies in helicopters; that he fell into 
a foxhole while under fire, sustaining abrasions to his 
knees; that he was seen at DaNang Hospital, then sent to 
the Navy Hospital in Yokosuka, Japan, and then sent to 
Treasure Island, California, where he was discharged.  

A January 1996 decision from an Administrative Law Judge, 
Social Security Administration (SSA), found that the 
claimant was entitled to disability benefits under the 
Social Security Act, based upon the effects of his severe 
beating in April 1993, with comminuted fractures to his 
left femur and left elbow, requiring open reduction and 
internal fixation, and his multiple complaints as a result 
of that beating, such as nervousness, fearfulness, 
depression, suicidal thoughts, poor appetite, problems 
with sleeping, hearing voices, thoughts of being harmed 
and of harming others, lack of friends, and loneliness.  
It was further found that the claimant had a long history 
of psychiatric treatment, primarily for PTSD, and that his 
current mental situation is due to his injuries, multiple 
medical problems, multiple hospitalizations, and the loss 
of his son.  He was noted to have homicidal thoughts and 
unresolved grief issues resulting in major depression.  It 
was determined that the claimant was disabled under the 
provisions of the Social Security Act, effective August 
17, 1993.  An attachment to that decision (OHA Psychiatric 
Review Technique Form) showed that the claimant had 
schizophrenia, paranoid, or other psychiatric disorder, 
and an affective disorder, but no anxiety disorder; a 
depressive disorder; and other post traumatic stress 
syndrome, causing moderate restrictions in the activities 
of daily living, extreme difficulty in social functioning, 
constant deficiencies in concentration, persistence and 
pace, and repeated episodes of deterioration or 
decompensation.  

A VA hospital summary and treatment records from the VAMC, 
Milwaukee, show that the claimant was admitted for 
detoxification with an admission diagnosis of 
schizophrenia and polysubstance abuse, and stated that he 
was diagnosed with PTSD 30 years ago.  During 
hospitalization, he was noted to sleep well, with no 
flashbacks or nightmares.  It was noted that his son was 
killed 7 years ago on Valentine's Day.  

In an application for VA disability compensation benefits, 
received in March 17, 1997, the veteran sought service 
connection for PTSD, claimed to have been diagnosed at the 
VAMC, Hines, in 1980, and at the VAMC's West Side and 
North Chicago; for depression, for paranoid schizophrenia, 
and for a broken left hip, left elbow, and left arm.  He 
reported that he had been employed for six years as a 
Mental Health Technician at Kiley Developmental Center, 
Waukegan, Illinois.

A hospital summary from Victory Memorial Hospital, 
Waukegan, Illinois, dated in March 1995, shows that the 
claimant was admitted with a diagnosis of paranoid 
schizophrenia.  It was noted that he had sustained severe 
head trauma in 1993, and had some degree of impairment and 
continued orthopedic problems.  The claimant was noted to 
be grieving the anniversary date of the death of his son, 
and feeling responsible.  He was noted to be on medical 
leave because of his hip problem, and had numerous 
vegetative, depressive symptoms.  During hospitalization, 
the claimant became extremely angry at the person who 
assaulted him.  He continued to be depressed and very 
dependent.  The pertinent diagnoses at hospital discharge 
were major depression, single episode with melancholia, 
and PTSD, by history. 

A report of VA PTSD examination, conducted in February 
1998, shows that the veteran related that he continued to 
have difficulty with auditory hallucinations, which 
continued, though with lesser severity, and with sleep 
problems which began in Vietnam; that he sleeps only 3 
hours per night, and that his sleep was disrupted by 
nightmares of unstated content.  Mental status examination 
revealed that he was alert and fully oriented, with 
marginal grooming and hygiene, minimal eye contact, and a 
restricted range of affect.  His speech was spontaneous 
and normal in rate and rhythm, and he appeared to have no 
cognitive deficits.  He complained of persistent auditory 
hallucinations of a persecutory nature, which he stated 
began while on active duty, but denied any homicidal 
ideation.  His memory was intact, insight and judgment 
were marginal, and he was capable of managing his funds.  
The examiner noted that the claimant's assertions of 
symptom onset while in service was not substantiated by 
the medical record, which showed no symptoms in service or 
within one year following service separation.  He further 
noted that the claimant did not complain of overt symptoms 
of PTSD, nor did he appear to be invested in obtaining 
such diagnosis, but appeared to have accepted the VA 
examiner's prior diagnosis of schizophrenia.  The Axis I 
diagnosis was schizophrenia, paranoid type, and 
polysubstance dependence , by history, remission unclear; 
and his Global Assessment of Functioning (GAF) Score was 
60, indicative of moderate symptoms or moderate impairment 
of social, occupational or school functioning.  

A report of VA general medical examination, conducted in 
January 1998, cited the claimant's assertion that while in 
Vietnam in September 1965, he fell in a foxhole and 
injured his right knee; that he was brought to a Navy 
Hospital in Japan, where he began to have auditory 
hallucinations, flashbacks, depression, poor appetite and 
poor concentration.  The veteran was described as 
conscious, coherent, alert and well oriented.  Physical 
examination revealed that he was right-handed; that he had 
an erect posture, and a slight limp to the left.  Eye, 
ear, nose and throat examinations were unremarkable, but 
the claimant was noted to be wearing eyeglasses.  No 
cardiovascular, respiratory, digestive or genitourinary 
abnormalities were noted.  Neurological examination 
revealed that he had good coordination, equal and active 
reflexes, and no motor or sensory deficits.  The only 
general medical diagnosis was PTSD.

A rating decision of September 1998 determined that new 
and material evidence had not been submitted to reopen the 
claim for service connection for schizophrenia or for 
PTSD, and denied entitlement to a permanent and total 
disability rating for pension purposes, to include 
consideration of extraschedular evaluations.  

The claimant and his representative were notified of those 
determinations and of his right to appeal by RO letter of 
October 28, 1998.  The claimant submitted Notice of 
Disagreement taking issue with those determinations.  He 
called attention to evidence previously submitted from the 
Victory Memorial Hospital, from the Social Security 
Administration, and from the VAMC, Hines.  

He further submitted a hospital summary and treatment 
notes from St. Therese Medical Center, dated in March 
1995, showing that he was admitted through the emergency 
room claiming auditory hallucinations, suicidal and 
homicidal ideation, and a history of PTSD, with an 
admission diagnosis of major depression and PTSD.  During 
hospitalization, the claimant asserted that he had just 
been released from Victory Memorial Hospital but still 
felt depressed, suicidal and homicidal.  He related that 
he has a history of PTSD, and is a Vietnam veteran, and 
recounted his beating in 1993 and the death of his son.  
He related that he still hears the voices of his son and 
his best friend, who was killed in Vietnam, leaving him to 
pick up pieces of  the friend's flesh in the rice paddies.  
He further related that he had four previous 
hospitalizations at VA medical centers, most recently in 
1994, as well as his previous hospitalization at Victory 
Memorial Hospital.  During that hospitalization, the 
veteran provided an extensive Social History, and 
underwent a physical examination which revealed that his 
eyes, ears nose and throat were essentially normal; that 
his cardiovascular, respiratory, digestive and 
genitourinary systems were normal; that he was able to 
walk; that a tender scar was present on the left hip; that 
a chest X-ray was negative; and that his neurological 
examination disclosed no motor, sensory or reflex 
deficits.  The diagnoses at hospital discharge were major 
depression, recurrent, with psychotic features and mixed 
polysubstance dependence.  

The claimant also submitted a hospital summary and 
treatment notes from Victory Memorial Hospital, dated in 
June 1996, showing that he was admitted with complaints of 
weight loss, hearing voices and feeling suicidal, 
homicidal and depressed.  He attributed his anger and 
depression to not being able to work, to his divorce from 
his wife, a custody battle over his son, and continuing 
hostility toward those who assaulted him in April 1993.  
It was noted that the claimant reported a history of major 
depression and PTSD, and that he claimed flashbacks, and 
nightmares from the Vietnam War.  The admission diagnosis 
was major depression, recurrent, with psychotic features, 
and PTSD.  He was referred to the psychiatric ward, where 
he was tried on Xanax, which was ineffective, and 
Mellaril, which caused side effects, and each was 
discontinued in favor of Restoril, with significant 
improvement.  The diagnoses at hospital discharge were 
major depression, recurrent, with psychotic features, and 
PTSD.  The claimant further submitted a duplicate copy of 
the hospital summary and treatment notes from Victory 
Memorial Hospital, dated in February 1997, showing a 
history of PTSD and polysubstance abuse.  

A hospital summary from the VAMC, Milwaukee, dated in 
February 1997, shows that the veteran was admitted on 
transfer from Victory Memorial Hospital complaining of 
nightmares, flashbacks, hearing voices and suicidal and 
homicidal ideation.  It was noted that the veteran had 
been admitted to Victory Memorial Hospital complaining of 
exacerbation of PTSD symptoms, and that he alleged that he 
had served four months in Vietnam and had had been 
diagnosed with PTSD 30 years ago when he returned from 
Vietnam.  He further noted that he had been drinking for 
30 years; that he had been using drugs since returning 
from Vietnam, and still snorts cocaine 3 or 4 times a 
week; that he had been divorced a few years ago, and was 
paying child support; and denied any history of aggression 
toward others.  He related that he experienced 
exacerbation of depression and PTSD symptoms on the 
anniversary date of his son's death.  He related that he 
heard voices of friends who were killed in Vietnam, and 
asserted that he had nightmares of Vietnam.  The Axis I 
diagnoses were polysubstance abuse, PTSD, and history of 
schizophrenia; the Axis IV psychosocial stressors were 
unidentified, but characterized as moderate; and the Axis 
V GAF Score was 35.   

The claimant was readmitted to St. Therese Medical Center 
through the emergency room in March 1997, with complaints 
of left knee pain after a fall.  X-rays of the left knee 
revealed degenerative changes at the knee joint, chiefly 
involving the medial compartment, with no evidence of 
fracture.  The diagnosis was left knee pain.

The record includes a letter dated in October 1999 from 
B.W.W., MD, a psychiatrist, who asserted that the claimant 
was a patient of his at the VAMC, Lakeshore; that the 
claimant's diagnoses were major depression and PTSD; 
that the claimant stated that he had experienced symptoms 
of PTSD since serving in the Vietnam War, including 
flashbacks of traumatic events while in Vietnam, sleep 
disturbance, appetite changes, depressed mood, psychomotor 
retardation, and auditory hallucinations of the voices of 
people he knew who were killed in Vietnam urging him to 
harm himself.  

A Supplemental Statement of the Case was provided the 
claimant and his representative on November 24, 1999.  
That document notified the claimant and his representative 
of the issues addressed, the additional evidence 
considered, the adjudicative actions taken, the law and 
regulations pertinent to reopening claims for service 
connection, the law and regulations governing nonservice-
connected pension benefits, the decisions reached, and the 
reasons and bases for those decisions. 

A Supplemental Statement of the Case was provided the 
claimant and his representative on August 30, 2000.  That 
document notified the claimant and his representative of 
the issues addressed, the additional evidence considered, 
the adjudicative actions taken, the law and regulations 
pertinent to reopening claims for service connection, the 
law and regulations governing nonservice-connected pension 
benefits, the decisions reached, and the reasons and bases 
for those decisions.

By RO letter of June 18, 2002, the claimant and his 
representative were notified of the evidence needed to 
establish service connection; the evidence needed to 
establish entitlement to nonservice-connected pension 
benefits; the nature of new and material evidence needed 
to reopen a previously disallowed claim; what action he 
could take to submit evidence or to identify evidence that 
he wanted the RO to obtain for him; and of VA's duty to 
notify him of the evidence needed to support his claim and 
of VA's responsibility to assist him in obtaining such 
evidence.  


II.  Analysis

Veterans Claims Assistance Act of 2000

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) [codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West Supp. 2002)].  This law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of 
Appeals for Veterans Claims (the Court) in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The 
VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

Final regulations to effectuate the VCAA were published on 
August 29, 2001 with the same effective date of the VCAA, 
November 9, 2000.  Except for the amendment to 38 CFR 
§ 3.156(a), the second sentence of 38 CFR § 3.159(c), and 
38 CFR § 3.159(c)(4)(iii), effective August 29, 2001, 
governing reopening of previously and finally denied 
claims, the provisions of this final rule apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but 
not decided by VA as of that date.  The record 
shows that two of the matters on appeal address the 
reopening of a claim, but that those claims were filed 
prior to effective August 29, 2001.  Thus, the revised 
regulations applicable to reopened claims are inapplicable 
to the instant appeal.  

In  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), 
the Court held that where a statute or regulation changes 
during the appellate process, the version more favorable 
to the claimant shall apply.  VA's General Counsel has 
determined, in a precedential opinion that the Board is 
bound to follow, that the VCAA is more favorable to 
claimants than the law in effect prior to its enactment.  
See VAOPGCPREC 11-00;  Janssen v. Principi, 15 Vet. 
App. 123 (2001) (per curiam). 

The record shows that an RO letter of June 18, 2002 
notified the claimant and his representative of the 
provisions of the VCAA, including notification of the 
evidence needed to establish his claims, to reopen 
previously finally denied claims, and of VA's duty to 
obtain all VA and non-VA medical evidence identified by 
the claimant, or for which the claimant has provided 
medical records release authorizations.  That letter 
notified the claimant of which part of that evidence would 
be obtained by the RO, and which part of that evidence 
would be obtained by the claimant.  See Quartuccio v. 
Principi, 16 Vet. App. 183,187 (2002)  

In addition, a Statement of the Case, issued on August 12, 
1994, informed the veteran and his representative of the 
issues addressed, the evidence considered, the 
adjudicative actions taken, the pertinent law and 
regulations applicable to claims for VA compensation and 
pension benefits generally, the applicable provisions of 
VA's Rating Schedule, the decisions reached, and the 
reasons and bases for those decisions.  That document 
further informed the veteran and his representative of the 
VA's duty to assist him by obtaining all evidence in the 
custody of military authorities or maintained by any other 
federal, State or local government agency, as well as any 
medical, employment, or other non-government records which 
are pertinent or specific to his claims, and as to which 
the claimant identified and provided medical record 
release authorizations permitting VA to obtain those 
records.  In addition, the Statement of the Case, issued 
on May 24, 2002, informed the veteran and his 
representative of the issues addressed, the evidence 
considered, the adjudicative actions taken, the pertinent 
law and regulations applicable to claims for VA 
compensation and pension benefits generally, the 
applicable provisions of VA's Rating Schedule, the 
decisions reached, the reasons and bases for those 
decisions, and cited the provisions of 38 U.S.C.A. § 5106 
(West 1991 & Supp.2002).  

The record shows that the RO has obtained the veteran's 
complete service medical, administrative and personnel 
records; that the RO has requested all private and VA 
medical records identified by the claimant; that he has 
been afforded a VA Social and Industrial Survey in 
November and December 1988; that he underwent a VA PTSD 
examination in December 1988; that the RO has obtained 
medical records relied upon by the Social Security 
Administration (SSA) in granting SSA disability benefits 
to the claimant; that the RO has obtained numerous private 
and VA hospital summaries which include both general 
medical examinations and psychiatric evaluations of the 
claimant; that he has been afforded a personal hearing in 
April 1987 before an RO Hearing Officer, and that he has 
declined a hearing before the Board.   

The record shows that all relevant and available evidence 
necessary for an equitable disposition of the instant 
appeals to reopen, and the issue decided on the merits, 
has been obtained by the RO, and that VA's duty of 
notification to the claimant of required information and 
evidence and its duty to assist him in obtaining all 
evidence necessary to substantiate his claims to reopen 
have been fully met.  Throughout the development of these 
claims, the veteran and his representative have been 
provided Statements of the Case and Supplemental 
Statements of the Case, each of which included a summary 
of the evidence, the decisions made, and the reasons and 
bases for those decisions, thereby notifying the veteran 
of the evidence that had been obtained by the RO.

The appellant has not argued a notice or duty to assist 
violation under the VCAA, and the Board finds that it is 
clear that the appellant was fully notified and aware of 
the type of information and evidence required to 
substantiate his claims.  Thus, the veteran has been 
notified of the information and evidence necessary to 
substantiate his claims, he has been informed as to what 
information and evidence would be obtained by VA and what 
information and evidence he needed to provide, and he has 
been provided with assistance in developing the claims.  
For these reasons, further development of the issues 
addressed on the merits is not necessary for compliance 
with the provisions of 38 U.S.C.A. §§ 5103 and 5103A (West 
Supp. 2002).


New and Material Evidence to Reopen Claims

Under Barnett v. Brown,  83 F.3d. 1380 (Fed.Cir.1996), any 
statutory tribunal must ensure that it has jurisdiction 
over each case before adjudicating the merits, a potential 
jurisdictional defect may be raised by the court or 
tribunal sua sponte or by any party and at any stage in 
the proceedings and, once apparent, must be adjudicated.  
Title 38 U.S.C.A. § 7104(b) does not vary the Board's 
jurisdiction according to how the RO ruled.  Accordingly, 
the Board must independently address the issue of whether 
new and material evidence has been submitted to reopen 
claims of entitlement to service connection for PTSD and 
for schizophrenia.  

In general, Board decisions which are unappealed become 
final.  38 U.S.C.A. § 7104(b) (West 1991 & Supp. 2002) See  
38 U.S.C.A. § 7105;  38 C.F.R. § 20.1110 (2002).  The 
governing regulations provide that an appeal consists of a 
timely filed Notice of Disagreement in writing and, after 
a Statement of the Case has been furnished, a timely filed 
Substantive Appeal.  38 C.F.R. 20.200 (2000).  The veteran 
did not file an appeal of the Board decision of January 
16, 1990, denying service connection for PTSD and for 
schizophrenia, and that decision became final.


Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen 
a finally disallowed claim when new and material evidence 
is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  Only evidence 
presented since the last final denial on any basis (either 
upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; 
and which, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R.  § 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a 
claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.

In Elkins v. West, 12 Vet. App. 209 (1999), the United 
States Court of Appeals for Veterans Claims (the Court) 
held the Board must first determine whether the veteran 
has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108.  Then, if new and 
material evidence has been submitted, the Board may 
proceed to evaluate the merits of the claim but only after 
ensuring the VA's duty to assist has been fulfilled.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  
Once the evidence is found to be new and material and the 
claim is reopened, the presumption that the evidence is 
credible no longer applies.  In the following adjudication 
[i.e., de novo review], the RO must determine both the 
credibility and weight of the new evidence in the context 
of all the evidence, both old and new.  Justus v. 
Principi,  3 Vet. App. 510, 513 (1992);  Kates v. Brown,  
5 Vet. App. 93, 95 (1993).

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must 
demonstrate that a particular disease or injury resulting 
in current disability was incurred during active service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303(a) (2002).  Service connection may also 
be granted on a presumptive basis for certain chronic 
disabilities, including psychosis, when manifested to a 
compensable degree within the initial post service year.  
38 C.F.R. §§ 3.307, 3.309(b) (2002).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  38 U.S.C.A. § 1111, 1137 (West 1991 
& Supp. 2002).  Clear and unmistakable evidence that the 
disability existed prior to service will rebut this 
presumption.  38 U.S.C.A. § 1111 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.304(b) (2002);  Akins v. Derwinski,  1 Vet. 
App. 228, 232 (1991);  Bagby v. Derwinski,  1 Vet. App. 
225 (1991).  The veteran's psychiatric evaluation was 
normal on service entrance examination, and he is entitled 
to the presumption of soundness as to psychiatric 
disabilities.  

In addition, if a condition noted during service is not 
shown to be chronic, then continuity of symptomatology 
after service generally is required for service 
connection.  38 C.F.R. § 3.303(b) (2002).  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had 
a chronic condition in service or during an applicable 
presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition 
as to which, under the court's case law, lay observation 
is competent.  If the chronicity provision is not 
applicable, a claim may still be reopened on the basis of  
38 C.F.R. § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity 
of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

Effective March 7, 1997,  38 C.F.R. 3.304(f) provides that 
service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms 
and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred. If 
the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related 
to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, 
or hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the 
claimed in-service stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war under the 
provisions of Sec. 3.1(y) of this part and the claimed 
stressor is related to that prisoner-of-war experience, in 
the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the 
claimed in-service stressor.  38 U.S.C.A § 1154(b) (West 
1991 & Supp. 2002);  38 C.F.R. §§ 3.304(d), 3.304(f) 
(2002) 

Evidence to support a claim that a veteran engaged in 
combat may include the veteran's own statements and an 
"almost unlimited" variety of other types of evidence.  VA 
is not required to accept the veteran's assertion that he 
engaged in combat.  Gaines v. West, 11 Vet. App. 353 
(1998).  Neither is VA required to accept statements or 
testimony which is inherently incredible.  See Samuels v. 
West, 11 Vet. App. 433 (1998).  

A veteran's engagement in combat may be established on the 
basis of evidence that the veteran received certain 
military citations.  Gaines v. West, 11 Vet. App. 353, 359 
(1998) (citing West v. Brown, 7 Vet. App. 70, 75-76 (1994) 
and apparently based on language in M21-1, Part VI, para. 
7.46(e)-(f) (Dec. 21, 1992)).

VA would ordinarily be justified in concluding that 
certain military citations constitute sufficient evidence, 
in the absence of evidence to the contrary, that a 
particular veteran engaged in combat.  VAOPGCPREC 12-99 
(Oct. 18, 1999) (the General Counsel noted that the Navy 
or Marine Combat Action Ribbon, Medal of Honor, 
Distinguished Service Cross, Silver Star, Bronze Star, 
Purple Heart and Army Combat Infantryman's Badge appeared 
to be awarded primarily or exclusively for circumstances 
related to combat).

A statement that the veteran engaged in a particular 
"operation" or "campaign" often would not, in itself, 
establish that the veteran engaged in combat because such 
participation may encompass both combat and non-combat 
activities.  Such evidence should be considered in 
relation to other relevant evidence and it would be 
improper to conclude that each item of evidence 
individually is insufficient to support a finding that the 
veteran engaged in combat without considering the combined 
effect of the entire evidence of record.  VAOPGCPREC 12-99 
(Oct. 18, 1999).

In the case of any veteran who engaged in combat with the 
enemy in active service during a period of war, campaign, 
or expedition, [VA] shall accept as sufficient proof of 
service connection of any disease or injury alleged to 
have been incurred in or aggravated by such service 
satisfactory lay or other evidence of service incurrence 
or aggravation of such injury or disease, if consistent 
with the circumstances, conditions, or hardships of such 
service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reason for granting or 
denying benefits in each case shall be recorded in full.  
38 U.S.C.A. § 1154(b);  38 C.F.R. § 3.304(d) (2002).  

However, the Board is not required to accept every bald 
assertion made by a veteran as to service incurrence or 
aggravation of a disability, nor do  38 U.S.C.A. § 1154(b) 
and  38 C.F.R. § 3.304(d) create a presumption in favor of 
combat 
veterans in determinations of service connection.  See  
Smith v. Derwinski.  2 
Vet. App. 137, 140 (1992).  Rather, the Board's decisions 
must be based on the entire record and upon consideration 
of all evidence and applicable provisions of law and 
regulations.  38 U.S.C.A. § 7104(a) (West Supp. 1991 & 
Supp. 2002);  Smith, id.

Furthermore, it should be noted that whether lay evidence 
is "satisfactory" is a separate matter which requires a 
review of what is being related, whether it springs from 
personal observation, whether the lay witness is competent 
to offer such evidence, whether the person offering that 
evidence is credible, and like considerations.  The Court 
has held that "satisfactory evidence" in § 1154(b) means 
"credible evidence."  Caluza v. Brown,  7 Vet. App. 498, 
510 (1995, aff'd, 78 F.3d 604 (Fed. Cir. 1996)(table).  
The Federal Circuit Court held that if a veteran produces 
credible evidence that would allow a reasonable fact-
finder to conclude that a claimed injury or disease was 
incurred in or aggravated by the veteran's combat service, 
there is "satisfactory evidence" within the meaning of 
§ 1154(b).

The veteran has claimed service connection for PTSD and 
for schizophrenia, and those claims were finally denied by 
Board decision of January 16, 1990, which found that the 
veteran did not have a competent medical diagnosis of 
PTSD; that a VA psychiatric examination by a Board of two 
psychiatrists did not find that a diagnosis of PTSD was 
warranted; and that schizophrenia, a psychosis, was not 
manifest during active service, at the time of service 
discharge, or at any time prior to August 1986, more than 
30 years after final service separation.  In fact, the 
claimant's primary psychiatric diagnoses at the time of 
that final Board decision of January 16, 1990, were 
substance dependence, malingering, and various types of 
personality disorder, including antisocial, dependent, and 
antisocial with sociopathic traits.

The evidence added to the record since the last final 
Board decision of January 16, 1990, denying service 
connection for schizophrenia shows that the veteran 
continues to manifest symptoms of psychosis, diagnosed as 
paranoid schizophrenia, which is merely cumulative to 
evidence already of record, but no competent medical 
evidence has been submitted which links or relates that 
condition to the veteran's period of active service, or 
which shows that schizophrenia or other psychosis was 
present during active service, or while hospitalized at 
the Navy Hospital, Yokosuka, Japan, or for many years 
after final service separation.  As service connection for 
a psychosis requires competent medical evidence that such 
disease was incurred in or aggravated by active service, 
or manifested to a compensable degree within one year of 
final service separation, and no such evidence has been 
submitted, the Board finds that new and material evidence 
has not been submitted to reopen the claim for service 
connection for schizophrenia.  

Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that new and material evidence has 
not been submitted to reopen the claim for service 
connection for schizophrenia, and that the Board decision 
of January 16, 1990, is confirmed and remains final as to 
that issue.  

The additional evidence submitted to reopen the veteran's 
finally denied claim for service connection for PTSD 
includes medical evidence diagnosing PTSD in the veteran 
and relating such to his service in the Republic of 
Vietnam.  That evidence constitutes evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; 
and which, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R.§ 3.156(a) (2002). 

Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that new and material evidence has 
been submitted to reopen the claim for service connection 
for PTSD.  


ORDER

New and material evidence not having been submitted, the 
claim for service connection for schizophrenia is not 
reopened. 

New and material evidence having been submitted, the claim 
for service connection for PTSD is reopened. 




		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

